Lumpkin, J.
1. A ground of a motion for a new trial assigning error upon the admission of a portion of the evidence of a named witness, viz: “the part thereof pertaining to the confession of the defendant, . . as set forth by brief of evidence,” and which does not otherwise designate the evidence objected to, presents no question for consideration by this court. In alleging error upon the admission of evidence, it is essential, not only to state the ground of objection taken when the evidence was offered, but also to set out in the motion for a new trial, or the bill of exceptions, as the case may be, the evidence itself which was complained of as inadmissible,
2. The corpus delicti was duly proved, and the confession of the accused was sufficiently corroborated to authorize his conviction. Judgment affirmed.
In addition to the general grounds, the motion for new •trial alleged, that the court erred in admitting the testimony of McMullan and Norman, “the part thereof pertaining to the confession of defendant,” over objection that the same was not freely and voluntarily made but induced by reward and benefit offered by McMullan, “as set forth by brief of evidence in said case.” Also, that the confession was not sufficiently corroborated to justify a verdict of guilty.
W. L. Hodges, for plaintiff in error.
W. M. Howard, solicitor-general, contra.